Order filed September 20, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00545-CV
                                    ____________

    REYNA ISABEL TABORDA AND PHILLIP L. HURLEY, Appellants

                                          V.

  SRINIVASACHARY V. TAMIRISA AND BARRY POWELL, Appellees


                    On Appeal from the 400th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 15-DCV-221564

                                     ORDER

      This is an appeal from a judgment signed June 7, 2016. The notice of appeal
was due July 7, 2016. See Tex. R. App. P. 26.1. Appellants, however, filed their
notice of appeal on July 11, 2016, a date within 15 days of the due date for the notice
of appeal.
      A motion for extension of time is necessarily implied when the perfecting
instrument is filed within 15 days of its due date. Verburgt v. Dorner, 959 S.W.2d
615, 617 (Tex. 1997). Appellants did not file a motion to extend time to file the
notice of appeal. While an extension may be implied, appellants are still obligated
to come forward with a reasonable explanation to support the late filing. See Miller
v. Greenpark Surgery Center Assocs., Ltd., 974 S.W.2d 805, 808 (Tex. App.—
Houston [14th Dist.] 1998, no pet.).
      Accordingly, we ORDER appellants to file a proper motion to extend time to
file the notice of appeal on or before September 30, 2016. See Tex. R. App. P. 26.3;
10.5(b). If appellants do not comply with this order, we will dismiss the appeal. See
Tex. R. App. P. 42.3.



                                  PER CURIAM




                                         2